DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Amendment filed April 21, 2021.  Claims 30-65 are pending in this case.  Claims 31, 34-35, 38-39, 43-46, 49, 52-53, 56-57, and 61-64 are withdrawn from further consideration, pursuant to a Requirement for Restriction/Election of Species issued April 22, 2020.  Claims 30, 36, 37, 47, 48, 54, 55, and 65, are currently amended.  Accordingly, claims 30, 32-33, 36-37, 40-42, 47, 48, 50-51, 54-55, 58-60, and 65 are under examination in this case.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Remarks
Nonfunctional descriptive material does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
In this case, the claims recite multiple instances of nonfunctional descriptive material –
Claims 32 and 50 – “materials comprise books . . . thereof”
Claims 33 and 51 – “information comprises . . .material”
Claims 34 and 52 – “the one or more terms . . . comprise . . .thereof”
Claims 36 and 54 – “material comprises  . . . thereof”
Response to Arguments
Applicant's arguments filed April 21, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding 32-34, 36, 50-52 and 54. That the claims do not recite nonfunctional descriptive material.
Examine respectfully disagrees.
The said recitations merely describe data and have no functional relationship value.
Applicant argues, regarding claims 30, 40-42, 47, 48, 58-60, and 65, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of providing copyrighted materials.
Applicant argues regarding claims 30, 47, 48, and 65, as currently amended, that the claims are properly supported by the specification.
Examiner respectfully disagrees.
The claims recite “contiguous portions” where these is no support for the said limitation in the Specification as filed.
Applicant argues regarding claims 30, 47, 48, and 65, as currently amended, that the cited references do not disclose, teach or suggest “each posting comprises a public information of the one or more copyrighted materials, an unrestricted contiguous portion of the one or more copyrighted materials and one or more terms for a further disclosure of the one or more copyrighted materials, 
Examiner respectfully disagrees.
Ginter teaches that each posting comprises a public information of the one or more copyrighted materials, an unrestricted contiguous portion of the one or more copyrighted materials and one or more terms for a further disclosure of the one or more copyrighted materials, receive a selection of one of the one or more copyrighted materials from the one or more client communication devices via the network interface, sends the public information and the one or more terms for the further disclosure of the selected copyrighted material to the one or more client communication devices via the network interface, receives a request for the unrestricted contiguous portion of the selected copyrighted material from the one or more client communications devices via the network interface, and automatically provides the unrestricted contiguous portion of the selected copyrighted material to the one or more client communications devices via the network interface without any further action by the one or more client communication devices. (col 33 ln 1-35 “support the aggregation of portions of VDE controlled content, such portions being subject to differing VDE content container control information, wherein various of said portions may have been provided by independent, different content providers from one or more different locations remote to the user performing the aggregation. Such aggregation, in the preferred embodiment of the present invention, may involve preserving at least a portion of the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30, 32-33, 36-37, 40-42, 47, 48, 58-60, and 65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claims 30 and 47 are each directed to an apparatus, and independent claims 48 and 65 are each directed to a system. Therefore, the claims fall within the four statutory categories of invention. 
The claims recite providing copyrighted materials to clients which involves a commercial or legal interaction.
Specifically, the claims recite receiving a selection of copyrighted materials, sending out public information and terms for disclosure of the copyrighted materials, receiving a request for the materials and providing the materials. This is a method of organizing human activity because transferring copyrighted materials involves a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve providing copyrighted materials.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the network interface, the storage devices, the processors, and the computer-readable storage devices, merely implement the abstract idea. Specifically, processors and memory storage devices perform the steps or functions of selection of copyrighted materials, sending out public information and terms for disclosure of the copyrighted materials, receiving a request for the materials and providing the materials. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 32-33, 36-37, 40-42, and 58-60 further describe the abstract idea of providing copyrighted materials. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 40-42, 47, 48, 58-60, and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 30, 47, 48, and 65 –
Independent claims 30, 47, 48, and 65 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claims recite, “contiguous portions” where these is no support for the said limitation in the Specification as filed.
For these reasons, independent claims 30, 47, 48, and 65 and their dependent claims 40-42 and 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 30, 32-33, 36-37, 40-42, 47, 48, 50-51, 54-55, 58-60, and 65 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ginter et al (US 5,892,900).
Regarding claim 30 –
Ginter teaches an apparatus for facilitating transactions involving one or more intellectual properties (abs) comprising: 
a network interface; (col 263 ln 11-25, fig 72A)
one or more data storage devices; (col 265 ln 39-col 266 ln 24)

a non-transitory computer readable medium encoded with a computer program communicably coupled to the one or more processors that when executed by the one or more processors makes a web site available to one or more client communication devices, wherein the web site comprises a posting for each of one or more copyrighted materials and each posting comprises a public information of the one or more copyrighted materials, an unrestricted contiguous portion of the one or more copyrighted materials and one or more terms for a further disclosure of the one or more copyrighted materials, receive a selection of one of the one or more copyrighted materials from the one or more client communication devices via the network interface, sends the public information and the one or more terms for the further disclosure of the selected copyrighted material to the one or more client communication devices via the network interface, receives a request for the unrestricted contiguous portion of the selected copyrighted material from the one or more client communications devices via the network interface, and automatically provides the unrestricted contiguous portion of the selected copyrighted material to the one or more client communications devices via the network interface without any further action by the one or more client communication devices. (col 33 ln 1-35 “support the aggregation of portions of VDE controlled content, such portions being subject to differing VDE content container control information, wherein various of said portions may have been provided by independent, different content providers from one or more different locations remote to the user performing the aggregation. Such aggregation, in the preferred embodiment of the present invention, may involve preserving at least a portion of the control information (e.g., executable code such as load modules) for each of various of said portions by, for example, embedding some or all of such portions individually as VDE content container objects within an overall VDE content container and/or embedding some or all of such portions directly into a VDE content container”, col 230 ln 8-15, col 263 
Regarding claims 32, 36, 50, and 54 –
Ginter discloses that the copyrighted materials comprise books, music, videos, television shows, movies, software, applications, games or a combination thereof. (col 58 ln 28-49, col 8 on 30-35, col 54 ln 55-60)
Regarding claims 33, 37, 51 and 55 –
Ginter discloses that the public information comprises a description of the selected copyrighted material and a photo of the selected copyrighted material. (col 22 ln 45-55, col 58 ln 28-49, col 8 on 30-35, col 54 ln 55-60)
Regarding claim 40 –
Ginter discloses that the one or more processors further:

send the public information for the one or more copyrighted materials that are responsive the one or more search terms to the one or more client communications device via the network interface. (col 264 ln 10-50, col 23 ln 13-22, col 266 ln 27-32, col 310 ln 24-32, col 315 ln 59-67) 
Regarding claim 41 –
Ginter teaches that the one or more processors further send one or more categories of the one or more copyrighted materials to the one or more client communications devices via the network interface for browsing by a user. (col 263 ln 10-25)
Regarding claim 42 –
Ginter discloses that the one or more processors further receive the public information, the one or more terms for the further disclosure, and at least one of the one or more copyrighted materials from an owner of the at least one of the one or more copyrighted materials. (col 263 ln 10-50)
Regarding claim 47 –
Ginter discloses an apparatus for facilitating transactions involving one or more intellectual properties (abs) comprising: 
a network interface; (col 263 ln 11-25, fig 72A)
one or more data storage devices; (col 265 ln 39-col 266 ln 24)
one or more processors communicably coupled to the network interface and the data storage devices; (col 265 ln 39-col 266 ln 24) and
a non-transitory computer readable medium encoded with a computer program communicably coupled to the one or more processors that when executed by the one or more processors makes a web site available to one or more client communication devices, wherein the web site comprises a posting 
Regarding claim 48 –
Ginter discloses a system for facilitating transactions involving one or more intellectual properties (abs) comprising: 
a network; (col 263 ln 11-25, fig 72A)
one or more client communications devices communicably coupled to the network (col 265 ln 39-col 266 ln 24); and
one or more processors communicably coupled to the data storage devices, and a non-transitory computer readable medium encoded with a computer program communicably coupled to the one or more processors that when executed by the one or more processors makes a web site available to the one or more client communication devices, wherein the web site comprises a posting for each of one or more copyrighted materials and each posting comprises a public information of the one or more 
Regarding claim 58 –
Ginter discloses that the one or more processors further:
receive one or more search terms from the one or more client communications devices via the network; (col 264 ln 10-50, col 23 ln 13-22, col 266 ln 27-32, col 310 ln 24-32, col 315 ln 59-67) and
send the public information for the one or more copyrighted materials that are responsive the one or more search terms to the one or more client communications device via the network. (col 264 ln 10-50, col 23 ln 13-22, col 266 ln 27-32, col 310 ln 24-32, col 315 ln 59-67) 
Regarding claim 59 –
Ginter discloses that the one or more processors further send one or more categories of the one or more copyrighted materials to the one or more client communications devices via the network that enable a potential buying party to browse the one or more categories of the one or more copyrighted materials. (col 263 ln 10-25).
Regarding claim 60 –
Ginter discloses that the one or more processors further receive the public information, the one or more terms for the further disclosure, and at least one of the one or more copyrighted materials from an owner of the at least one of the one or more copyrighted materials. (col 263 ln 10-50)
Regarding claim 65 –
Ginter discloses a system for facilitating transactions involving one or more intellectual properties (abs) comprising:
a network; (col 263 ln 11-25, fig 72A)
one or more client communications devices communicably coupled to the network; (col 265 ln 39-col 266 ln 24) and
one or more server computers communicably coupled to the network, the one or more server computers comprising:
one or more data storage devices, (col 265 ln 39-col 266 ln 24) 
one or more processors communicably coupled to the data storage devices, (col 265 ln 39-col 266 ln 24) and
a non-transitory computer readable medium encoded with a computer program communicably coupled to the one or more processors that when executed by the one or more processors makes a web site available to one or more client communication devices, wherein the web site comprises a posting for each of one or more copyrighted materials selected from the group consisting essentially of books, music, videos, television shows, movies, software, applications and games, and each posting comprises a public information of the one or more copyrighted materials, an unrestricted contiguous portion of the one or more copyrighted materials and one or more terms for a further disclosure of the one or more copyrighted materials, receives a selection of one of the one or more copyrighted materials from the one or more client communications devices via the network interface, sends the public information and the one or more terms for a further disclosure of the selected copyrighted material to the one or more 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685